Citation Nr: 9920931	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an effective date earlier than February 1, 
1995, for the granting of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, prior to August 1, 1997. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
PTSD, and assigned a 10 percent evaluation, effective 
February 1, 1995.  By a determination in May 1996, the 
evaluation for PTSD was increased to 30 percent, 
retroactively effective February 1, 1995.  The 30 percent 
evaluation was continued by the RO until a rating decision in 
May 1998, which increased the evaluation to 100 percent, 
effective from August 1, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not file a notice of disagreement with a 
March 1982 rating decision which denied service connection 
for PTSD. 

3.  Prior to August 1, 1997, the veteran's service-connected 
PTSD was not shown to be manifested by more than definite 
social and occupational impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 


CONCLUSIONS OF LAW

1.  An effective date earlier than February 1, 1995, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.400 (1998). 

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD, prior to August 1, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to those claims.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed. 

I.  Entitlement to an effective date earlier than February 1, 
1995, for the granting of service connection for PTSD.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year of 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  Separation 
from service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400(b)(2)(i).

A veteran has a duty to express disagreement with a decision 
of the VA and to timely perfect an appeal.  The veteran's 
first burden is to submit a notice of disagreement within 1 
year of the date of mailing of the notification of the 
initial review and determination.  38 C.F.R. § 20.201 (1998).  
After a statement of the case has been issued, the veteran 
has a duty to submit  a timely, "properly completed" 
substantive appeal.  38 C.F.R. § 20.202 (1998).  If there is 
a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991).  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).

In this case, an initial claim for service connection for 
PTSD was received in November 1981, and was denied by a March 
1982 rating decision.  The rating decision was based on the 
evidence then of record, including a report of a February 
1982 VA examination which found no evidence of a diagnosis of 
PTSD.  The veteran was informed of this denial and his 
appellate rights by correspondence dated in March 1982, 
addressed to his most recent address of record.  

A review of the veteran's claims folder reveals no evidence 
that the March 1982 notice was returned undelivered, that the 
veteran did not receive the notice, or that either he or an 
appointed representative filed any document that could be 
deemed to constitute a timely notice of disagreement with the 
March 1982 rating decision.  See 38 U.S.C.A. § 7105(b)(1); 
see also AB v. Brown, 6 Vet. App. 35, 37-38 (1993).  The 
veteran's failure to enter a notice of disagreement with the 
March 1982 rating decision resulted in the decision becoming 
final.  38 U.S.C.A. §7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1998). 

The veteran's subsequent reopened claim, received on February 
1, 1995, resulted in the current grant of service connection 
for PTSD, effective February 1, 1995, the date of receipt of 
the claim.  

In correspondence received in May 1995, January 1996 and 
March 1996, as well as during a July 1997 RO personal 
hearing, the veteran and his wife asserted that the effective 
date for the veteran's award of service connection for PTSD 
should be November 1981, the date of his original claim.  
They also explained the veteran's failure to submit a notice 
of disagreement with the March 1982 denial of PTSD.  They 
variously stated that at the time the veteran received the 
notice of the March 1982 denial, he was embarrassed to seek 
help for a psychiatric disability, was confused and 
irrational due to his PTSD, and believed that to continue to 
seek help would show weakness on his part.  

Applying VA regulations to the facts of this claim, it is 
clear that an effective date earlier than February 1, 1995 is 
not warranted.  The provisions of 38 C.F.R. § 3.400 
specifically provide that the effective date of an award of 
compensation, based on a claim reopened after final 
disallowance, will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  In this 
case, that date is February 1, 1995.  Moreover, the clinical 
evidence of record does not demonstrate that the veteran was 
so incapacitated by PTSD symptomatology during the one year 
appeal period following notice of the March 1982 RO so as to 
preclude him or a fiduciary from initiating and completing 
such appeal.  38 C.F.R. § 20.301(b) (1998).

II.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, prior to August 1, 1997.

Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  


In this regard, the Board notes that during a July 1997 RO 
personal hearing, the veteran discussed treatment by a Dr. 
Wright, and at an institution he referred to as Laureate.  
When the hearing officer informed the veteran of the 
importance of submitting corresponding treatment records, the 
veteran noted that he had tried to get records from Laureate 
but they were unavailable.  The veteran's representative 
noted that the veteran would either submit release forms for 
the private records, or would submit them on his own.  In 
September 1997, the veteran's representative submitted 
medical evidence from R. Jeff Wright, D.O.  

As the veteran has testified that records from Laureate are 
not available, and as the veteran's representative was 
apparently unable to obtain records from Laureate, the  Board 
finds that additional attempts to secure records from 
Laureate is not necessary.

As noted above, a rating action, dated in May 1998, increased 
the veteran's evaluation for PTSD from 30 percent to 100 
percent, effective August 1, 1997.  The decision explained 
that the effective date was based on a report from Dr. 
Wright, dated August 1, 1997, stating that the veteran had 
PTSD with sleep disturbances, difficulty in concentration, 
depression, and anxiety.  Dr. Wright explained that in his 
opinion the veteran could not be gainfully employed at that 
time, due to PTSD.  

Evidence of record dated prior to August 1, 1997 includes 
correspondence received in March 1996 from the veteran's 
wife.  She stated that the veteran suffered from mental and 
psychiatric anxiety, confusion, panic attacks, depression and 
nervous nightmares.

In the report of a VA psychiatric examination conducted in 
March 1995, the examiner noted that the veteran had intrusive 
thoughts about a traumatic incident in Vietnam, had 
difficulty with people, did not feel close to people, and was 
unable to find much pleasure.  The assessment was PTSD, mild, 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned for the current and past year.  

In February 1996, the veteran was referred to a VA mental 
health clinic for chronic pain syndrome.  The impression was 
PTSD, anxiety not otherwise specified, currently multiple 
symptoms and likely that mental factors were affecting the 
pain syndrome.  Mental status examination findings were 
unremarkable except for a dramatic, but not bizarre, 
presentation, and that he appeared to have discomfort.  
Outpatient counseling was recommended, and he was advised to 
return to the clinic in two months.

According to the report of an April 1996 VA psychiatric 
examination, the veteran was noted to have been married for 
over twenty years, with three children.  The veteran reported 
having worked for twenty years cutting hair, and then was a 
pastor until fifteen months earlier.  The veteran reported 
having to resign from two jobs two years earlier, when he had 
bad anxiety, nervousness, sleeplessness and thoughts of being 
in Vietnam and shooting Vietnamese.  He currently described 
himself as easily angered, with anxiety attacks and panic 
attacks.  He noted that his wife often had covered for him as 
a pastor.  He reported thinking of Vietnam daily, and said 
that loud noises made him hit the floor and helicopters made 
him think of Vietnam.  

Objectively, the veteran was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity, 
flight of ideas or loosening of associations.  The examiner 
noted that the veteran denied hallucinations, expressed no 
clearly identifiable delusions, denied homicidal or suicidal 
thoughts and was precisely oriented to person, place, 
situation and time.  He had pressured speech and limited 
insight.  The diagnoses were PTSD and dysthymic disorder.  

In August 1996, the veteran again sought medical treatment 
from VA to help him with his anger.  The examiner noted that 
the veteran seemed to be exaggerating many of his symptoms, 
and that he had a long history of seeking medical treatment 
for many physical problems and complaints.  The assessment 
was that the veteran was service-connected for PTSD, and that 
there was a question of somatoform disorder as the veteran 
presented a mixed clinical picture with numerous physical 
complaints.  The veteran's highest level of adaptive 
functioning for the past year was noted as 6 on a scale of 1 
through 9.  

The report of a January 1997 VA psychiatric examination shows 
that the veteran complained of "crying jags," waking up a 
lot from pain, and some memory problems.  He noted that he 
helped out some around the house, slept about eight hours and 
did not remember any nightmares.  Objectively, the examiner 
noted that the veteran showed good thought continuity and 
production, goal-directed speech, intact recent and remote 
memory, good relationship to reality, fair insight and 
judgment, and a stable appetite.  His affect was sad and 
angry.

The Axis I diagnoses were dysthymia and PTSD.  The GAF score 
was 55-60.  The examiner expressed the opinion that she had 
reviewed the veteran's claims file and other medical charts.  
She provided that she did not see any change in his PTSD 
symptoms, that his social impairment was mild, his industrial 
impairment was mild to moderate secondary to PTSD, he did 
have some intrusive thoughts about a specific traumatic 
incident, and had a lot of psychiatric difficulty secondary 
to histrionic personality traits and depression.  

Reports from the Associated Center for Therapy, dated in June 
1997, indicate that the veteran sought medication to correct 
his anxiety and sleeplessness, and desired to get off pain 
medication and begin psychiatric medication.  The veteran's 
Axis I diagnosis was PTSD, and the assigned GAF score was 51 
current, 55 for the past year.  The veteran's prognosis was 
characterized as poor due to his poor insight and fair to 
poor motivation to change.  

Records dated in July 1997 from Associated Center for Therapy 
show that the examiner was considering the possibility of a 
personality disorder, due to the veteran's presentation.  In 
addition, the examiner noted that the veteran's desire for 
medication might also point to confirmation of substance 
abuse, and that the veteran's anxiety and depression might 
point to a dependent or passive personality disorder.  


Testimony from the veteran and his wife during a July 1997 RO 
personal hearing indicates that at that time the veteran took 
various medications for sleeping, anxiety, confusion, 
depression and stress.  He said that he had not worked in two 
years, due to stress, and had been a pastor but was unable to 
fulfill his duties due to his PTSD symptoms.  The veteran 
testified that he stayed at home, was able to sleep only one 
hour a night and was then awakened by nightmares.  He said 
that he took two or three naps a day, and had panic attacks.  
He said that he was treated once a month by VA, and was 
treated by Dr. Wright and by an institution he referred to as 
Laureate. 

The veteran's wife testified during the RO personal hearing 
that the veteran did not go out socially or have friends 
over.  They tried to get to church on Sunday, but were 
usually late.  The veteran's wife stated that she had to call 
the veteran during the day to check up on his eating, 
medication and showering.  She said that the veteran 
occasionally drove to visit his mother or his two 
grandchildren, but driving did not work out well as the 
veteran would forget to pick her up or would have a panic 
attack.  The wife and the veteran expressed the opinion that 
if not for her, the veteran would be in an institution.  

II.  Legal Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation for PTSD requires that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation is assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation for PTSD is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 30 for PTSD, prior to August 1, 
1997.  In so finding, the Board notes the subjective 
testimony by the veteran and his wife that prior to August 1, 
1997, the veteran was unable to work, had trouble sleeping, 
had no social interaction other than church, and required his 
wife's daily assistance in order to perform basic and 
necessary daily activities.  

However, the Board finds that the objective evidence of 
record does not support an evaluation in excess of 30 
percent, prior to August 1, 1997.  First, the veteran's 
various GAF scores of 51, 55 and 6 (i.e., 60) indicate that 
an evaluation in excess of 30 percent was not warranted prior 
to August 1, 1997.  According to the GAF Scale, a score of 51 
to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  DSM-IV; 38 C.F.R. § 4.125 (1998).

In addition, VA examiners have described the veteran's PTSD 
as mild, with mild social impairment and mild to moderate 
industrial impairment, and have noted exaggeration of 
symptoms.  For example, the veteran's hearing testimony 
regarding his inability to sleep more than one hour due to 
nightmares is contradicted by the complaints he made during 
the January 1997 VA psychiatric examination.  

Although the veteran had stopped working by August 1, 1997, 
there is no evidence that this was solely as a result of his 
PTSD.  Also, the record shows that the veteran was 
nevertheless able to help his wife with housework. 

Moreover, the fact that the veteran had been successfully 
married for twenty-three years, and visited his mother and 
grandchildren indicates that prior to August 1, 1997, his 
PTSD did not result in more than definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, or result in social impairment due 
to more than such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for PTSD, prior to August 1, 1997.


ORDER

Entitlement to an effective date earlier than February 1, 
1995, for a grant of service connection for PTSD is denied.  

Entitlement to an evaluation in excess of 30 percent for 
PTSD, prior to August 1, 1997, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

